Case: 20-20036     Document: 00516006751         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 8, 2021
                                  No. 20-20036                          Lyle W. Cayce
                                                                             Clerk

   Roberto Perez, Jr.,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier, Executive Director, Texas Department
   of Criminal Justice; Christopher Lacox, Warden; Arij
   Ramadan, correctional officer; Jim Pitcock,
   correctional officer; Amber Taylor, correctional
   officer; James McClellan, Sergeant,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:16-CV-306


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Roberto Perez, proceeding pro se, sued prison officials under 42
   U.S.C. § 1983, complaining in part that four officers violated his Eighth


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20036        Document: 00516006751             Page: 2      Date Filed: 09/08/2021




                                        No. 20-20036


   Amendment rights when they beat him without provocation. The district
   court granted summary judgment for the officers on the basis of qualified
   immunity. We REVERSE and REMAND.
                                              I.
           On the morning of June 30, 2015, at the Texas Department of
   Criminal Justice’s (TDCJ) Estelle Unit, Officer Arij Ramadan escorted Perez
   to the shower. 1 Perez complained that the water was “scalding hot,” and
   asked Ramadan to lower the temperature. Ramadan refused.
           What happened next is disputed. Perez claims he then asked Ramadan
   to call a superior officer to come turn down the water, and Ramadan angrily
   declined to do so. She then snatched Perez’s boxers from the shower area
   and moved to take his shorts as well. Simultaneously, Perez grabbed at his
   shorts to avoid being left naked in the area. The two then entered into a brief
   tug-of-war over Perez’s shorts. Ramadan then urged a nearby officer, Amber
   Taylor, to pepper spray Perez. When Taylor hesitated, Ramadan let go of the
   shorts and went to report what happened to Officer Jim Pitcock.
           Ramadan’s account differs. She claims that after she refused to lower
   the water temperature, Perez became aggressive and grabbed her arm. She
   pulled away and went to notify Pitcock.
           The parties agree that Pitcock then walked to the shower to retrieve
   Perez, but Perez refused to leave until a superior officer was called. Pitcock
   contacted Sergeant James McClellan and informed him that Perez assaulted
   Ramadan. McClellan arrived on the scene and Perez explained his version of
   events. McClellan told Perez that he needed to go back to his cell, ordering



           1
            The day before, Perez was transferred from TDCJ’s Coffield Unit to Estelle for a
   medical appointment at John Sealy Hospital in Galveston, Texas.




                                              2
Case: 20-20036      Document: 00516006751          Page: 3     Date Filed: 09/08/2021




                                    No. 20-20036


   him to submit to hand restraints. Perez complied. McClellan took Perez’s
   right arm and Pitcock took his left.
          Once again, the parties’ accounts then diverge. Perez claims that
   McClellan began to twist his arm when walking him to his cell. McClellan
   then shouted “Slowdown!” and “He’s resisting!” Perez claims he was not
   resisting or walking faster than the officers. At that point, Pitcock punched
   Perez in the side of his head, followed by several more punches to the head
   from both officers. McClellan then kneeled on Perez’s back, and Pitcock
   drove his finger and pen into Perez’s eye. Officers Taylor and Ramadan then
   arrived on the scene. Ramadan began punching his eye, and Taylor jumped
   on his legs. Pitcock then attempted to break Perez’s fingers. More officers
   were called to the area, including Officer Thuo, who began recording with a
   video camera. Perez was then lifted off the floor and placed in his cell.
   Medical staff treated him cell-side three times that day.
          In the officers’ use of force reports following the incident, McClellan
   and Pitcock claimed that McClellan told Perez that he would need to submit
   to a pre-hearing detention physical because he was being charged with
   assaulting Ramadan. At that point, Perez became upset and began pulling
   away from the officers’ hold and moving “in an aggressive manner.” The
   officers then placed Perez face down on the floor until he was subdued.
   Additional staff arrived shortly after and relieved them. Both Taylor and
   Ramadan claimed in their reports that Perez was subdued in prone position
   when they arrived on the scene. Sergeant Gunnels arrived shortly after and
   took command of the situation. The officers then returned to their normal
   work duties.
          Perez subsequently brought a § 1983 lawsuit against a number of
   prison officials including Correctional Officers Ramadan, Taylor, and
   Pitcock; Sergeant McClellan; Warden Lacox; and Executive Director of




                                          3
Case: 20-20036               Document: 00516006751         Page: 4     Date Filed: 09/08/2021




                                           No. 20-20036


   TDCJ Livingston. Perez claimed that each defendant violated his Eighth
   Amendment rights by using excessive force and denying him needed medical
   care. 2 He also claimed that defendant Lacox failed to supervise his employees
   and investigate their constitutional violations. The defendants moved for
   summary judgment, and the district court granted summary judgment on
   each claim. Perez now only appeals the district court’s summary judgement
   ruling as to his excessive force claims against Ramadan, Taylor, Pitcock, and
   McClellan. 3
                                                 II.
           We review de novo the district court’s grant of summary judgment,
   drawing all reasonable inferences in favor of the non-movant. 4 Summary
   judgment is only appropriate when there is no genuine issue of material fact
   and the movant is entitled to judgment as a matter of law. 5
           When a government official asserts a defense of qualified immunity,
   the burden shifts to the plaintiff to rebut that defense. 6 Still, we draw all
   inferences in the plaintiff’s favor. 7




           2
             He further claimed that the defendants’ conduct violated his First Amendment
   rights and amounted to a criminal conspiracy against him.
           3
             Perez does not challenge the district court’s summary judgment ruling as to any
   of his other claims. Perez also moves for appointment of counsel on appeal, which we deny.
   He has failed to show that this case is complex or involves exceptional circumstances. See
   Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
           4
               Hyatt v. Thomas, 843 F.3d 172, 176 (5th Cir. 2016).
           5
               Id. at 177.
           6
               Bourne v. Gunnels, 921 F.3d 484, 490 (5th Cir. 2019).
           7
               Id.




                                                  4
Case: 20-20036              Document: 00516006751               Page: 5   Date Filed: 09/08/2021




                                             No. 20-20036


                                                  III.
           Qualified immunity protects government officials from liability unless
   a plaintiff can establish (1) that a statutory or constitutional right would have
   been violated on the facts alleged and (2) that the right was clearly established
   at the time of the violation. 8
                                                  A.
           Taking Perez’s version of the events as true, the officials’ conduct
   violated his Eighth Amendment rights. Perez’s excessive force claim
   properly falls under the Eighth Amendment. The Due Process Clause of the
   Fifth and Fourteenth Amendments protect pretrial detainees from the use of
   excessive force. 9 After conviction, the Eighth Amendment becomes the
   primary source of protection for excessive force claims. 10 A claim of excessive
   force under the Eighth Amendment requires an inmate to show that the force
   by a prison official was applied “maliciously and sadistically to cause harm”
   rather than applied as “a good-faith effort to maintain or restore
   discipline.” 11 Force beyond that reasonably required to maintain or restore
   discipline is “wanton and unnecessary.” 12 This standard looks to an official’s
   subjective intent to punish. 13 And, in determining this intent, we consider the
   well-known Hudson factors: (1) “the extent of injury suffered by an inmate,”


           8
            Saucier v. Katz, 533 U.S. 194, 201 (2001). However, a court may grant qualified
   immunity on the ground that the right was not clearly established without first inquiring
   into whether there was a constitutional violation. Pearson v. Callahan, 555 U.S. 223, 236
   (2009).
           9
                Bell v. Wolfish, 441 U.S. 520, 535–39 (1979).
           10
                Whitley v. Albers, 475 U.S. 312, 327 (1986).
           11
                Hudson v. McMillian, 503 U.S. 1, 6–7 (1992).
           12
                Id. at 7.
           13
                Waddleton v. Rodriguez, 750 F. App’x 248, 253 (5th Cir. 2018).




                                                   5
Case: 20-20036           Document: 00516006751               Page: 6       Date Filed: 09/08/2021




                                            No. 20-20036


   (2) “the need for application of force,” (3) “the relationship between” the
   need for force and the amount of force used, (4) “the threat reasonably
   perceived by the responsible officials,” and (5) “any efforts made to temper
   the severity of a forceful response.” 14 Because of the multi-factorial inquiry
   required, “[e]xcessive force claims are necessarily fact-intensive.” 15
           The district court determined that Perez failed to create a genuine
   factual dispute regarding the defendants’ use of force because he only offered
   conclusory allegations supported by conclusory evidence. This finding was
   erroneous. Both Perez and the defendants supported their version of events
   with competent summary judgment evidence. Perez relied on his sworn
   affidavit and contemporaneous grievance forms he filed with TDCJ. The
   defendants relied on their use-of-force reports. Both relied on photographs
   taken immediately after the use of force and Perez’s medical records as
   evidence of Perez’s injuries.
           Although the district court discounted Perez’s evidence as self-
   serving, declarations made under the penalty of perjury are competent
   summary judgment evidence. 16 In other use-of-force cases, we have
   recognized that a self-serving affidavit may be enough to create a factual
   dispute. 17 Here, Perez’s reported grievances with medical staff, sworn
   declarations, and medical records likewise create a genuine dispute. The use


           14
                Hudson, 503 U.S. at 6–7.
           15
                Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009).
           16
                Chacon v. York, 434 F. App’x 330, 332 (5th Cir. 2011).
           17
              See, e.g., McCoy v. Alamu, 950 F.3d 226, 229 (5th Cir. 2020) (an inmate who
   supported his excessive force claim with his own allegations and declarations of witnessing
   inmates provided competent summary judgment evidence), vacated on other grounds, 141 S.
   Ct. 1364, remanded to 842 F. App’x 933 (5th Cir. 2021) (per curiam). But see Waddleton, 750
   F. App’x at 254 (an inmate’s allegations were conclusory when the inmate’s allegations
   directly contradicted the use of force depicted in a video capturing the incident).




                                                   6
Case: 20-20036         Document: 00516006751                Page: 7        Date Filed: 09/08/2021




                                           No. 20-20036


   of force against Perez was not captured on video. No other inmates witnessed
   the use of force. And the injuries depicted in these photographs are not
   inconsistent with Perez’s allegations. Perez alleged that he suffered
   discoloration of his eye, vision loss, headaches, and back pain as a result of
   the officials punching him, gouging his eye, and applying force to his fingers.
   Photographs included in his medical records reveal that Perez suffered from
   a cut near his eye, eye swelling, and swelling and redness of his fingers.
   Perez’s account is both specific and consistent with his grievances and
   medical record. Thus, Perez’s allegations are not conclusory, and the court
   must accept Perez’s version of the facts as true at this stage. 18
           Viewing the facts in the light most favorable to Perez based on his
   competent summary judgment evidence, he has shown that the defendants
   violated his Eighth Amendment rights by using excessive force. A jury could
   reasonably find that Perez suffered from eye discoloration, loss of vision,
   headaches, and pain as a result of the defendant’s use of force; that there was
   no need for the application of force because Perez was not resisting; that the
   defendants did not reasonably perceive a threat by Perez at the time of the
   incident; and that the defendants failed to temper the severity of their




           18
              Bourne, 921 F.3d at 492–93 (“Bourne and defendants offer competing versions
   of what occurred during the use of force and whether defendants applied force after Bourne
   stopped resisting and was restrained. Defendants assert that Bourne resisted, thus
   requiring the use of force in a good faith effort to maintain or restore discipline, a contention
   that is supported by the defendants’ yelling ‘stop resisting’ in the video recording. But
   Bourne opposes those characterizations with his own sworn declaration and the unsworn
   declarations of other inmates, asserting that because he was restrained and not resisting,
   the use of force was malicious and sadistic for the very purpose of causing harm. The video
   does not resolve the dispute, so there remains a genuine dispute of material fact.”).




                                                  7
Case: 20-20036               Document: 00516006751          Page: 8       Date Filed: 09/08/2021




                                            No. 20-20036


   forceful response. Thus, each of the Hudson factors weighs in Perez’s favor
   such that he has shown a violation of his Eighth Amendment rights. 19
           The defendants persist that Perez failed to show a violation of his
   Eighth Amendment rights, because even viewing the evidence in the light
   most favorable to him, he has only shown de-minimis injury. But the
   Supreme Court has squarely rejected a threshold requirement of a significant
   or non-de-minimis injury. 20 “[A]s long as a plaintiff has suffered some injury,
   even relatively insignificant injuries and purely psychological injuries will
   prove cognizable when resulting from an officer’s unreasonably excessive
   force.” 21 In other words, while the extent of injury is a factor in determining
   “whether the use of force could plausibly have been thought necessary in a
   particular situation,” 22 “[i]njury and force . . . are only imperfectly
   correlated, and it is the latter that ultimately counts.” 23
                                                  B.
           Accepting Perez’s version of the facts as true, he has shown that the
   defendants violated clearly established law. While there does not have to be




           19
              See also id.(An inmate’s own declarations and unsworn declarations of other
   inmates were enough evidence to create a genuine issue of fact as to whether the defendants
   used excessive force.); Chacon, 434 F. App’x at 333 (an inmate’s allegations created a
   factual dispute as to whether the officer used excessive force and made qualified immunity
   inapplicable at summary judgment).
           20
                Wilkins v. Gaddy, 559 U.S. 34, 37 (2010).
           21
              Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th Cir. 2017) (quoting Brown
   v. Lynch, 524 F. App’x 69, 79 (5th Cir. 2013)) (internal quotation marks removed).
           22
                Wilkins, 559 U.S. at 37 (quoting Whitley v. Albers, 475 U.S. 312, 321
   (1985)) (internal quotation marks removed).
           23
                Id. at 38.




                                                   8
Case: 20-20036           Document: 00516006751               Page: 9    Date Filed: 09/08/2021




                                             No. 20-20036


   a case directly on point for a right to be clearly established, 24 here caselaw
   was clear at the time of the incident. Prison officials “may not ‘use gratuitous
   force against a prisoner who has already been subdued.’” 25 Under Perez’s
   version of the facts, he was handcuffed and complying with the officials’
   orders to return to his cell when they punched him, gouged his eye, and
   twisted his fingers. All reasonable officials in these circumstances would have
   known that this conduct violated Perez’s Eight Amendment rights. 26
   Because the defendants were on notice at the time of the incident that their
   conduct violated clearly established law, they are not entitled to qualified
   immunity.
                                                  IV.
           We REVERSE and REMAND the district court’s grant of
   summary judgment as to Perez’s excessive force claims against defendants
   Ramadan, Taylor, McClellan, and Pitcock.




           24
                Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).
           25
             Cowart v. Erwin, 837 F.3d 444, 454 (5th Cir. 2016) (quoting Skrtich v. Thornton,
   280 F.3d 1295, 1303 (11th Cir. 2002)).
           26
                See Thompson v. Upshur Cnty., 245 F.3d 447, 457 (5th Cir. 2001).




                                                   9